DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2020 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The complete surrounding to occur, as applicant has argued that even those references with at least partial surrounding do not read on this limitation.  However, in applicant’s elected invention [Species A: Fig. 1] the outer wall does not completely surround the inner wall.  Only in non-elected Species B: Fig. 2 does the outer wall completely surround the inner wall.  Accordingly, applicant should either broaden this limitation to reflect the elected species or cancel it.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enders (1,654,119) in view of either Shekleton et al (4,993,220) or Hagen (3,777,219) and further in view of Namkung (2003/0136356) and optionally1 in view of Duong (2014/0017060),  Noack (2,010,823) and Wood (4,177,638).  Enders teaches A constant .    
 	Shekleton et al teach an exhaust pipe [see annotations] having a toric shape delimited by an inner revolution wall 62 and an outer revolution wall 74 extending about the axis of revolution, the outer revolution wall surrounding the inner revolution wall and being distinct from the inner revolution wall [note the outer and inner revolution walls are considered only to be the downstream end of 24 and do not include the upstream portion circa 34], and comprising a radially oriented inlet [for 32] to receive the combustion gases 32 from the combustion chambers and an axially oriented outlet 28 or 22 may be used to take a radial inflow of combustion gases and direct the flow to an axial turbine, which is analogous to the flow pattern of Enders, which uses a radial outflow form the combustion gases and delivers the combustion gases to an axial turbine.  

    PNG
    media_image1.png
    517
    733
    media_image1.png
    Greyscale


















    PNG
    media_image2.png
    365
    514
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    620
    931
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    543
    854
    media_image4.png
    Greyscale

.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the prior art, as applied above, in view of Haueter (2,675,675).  For the prior art above, the aircraft engine was treated as intended use.  Haueter teaches a constant volume combustion system with turbine engine which is used specifically as a jet engine / aircraft engine [col. 1, lines 1-17].  It would have been obvious to one of ordinary skill in the art to use the systems of the prior art as aircraft engines, as typical applications of turbine engines used in the art. 


Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.  
With regard to Enders applicant argues the slots 10 “are not part of the manifold 23/24”.  Applicant’s argument is irrelevant as the manifold is clearly disclosed as compressed air manifold 21 [note 21 is the air manifold and a compressor is taught in page 1, lines 104-106 as a compressed air generator].  Accordingly, applicant’s arguments are misdirected to the incorrect components.  
Regarding Wood, there is nothing in the claim preventing Wood from still being applied as 1) there is nothing preventing a moving turbine wall (330) from being considered part of the toric wall / inner revolution wall and 2) the outer revolution wall surrounding the inner revolution wall and being distinct from the inner revolution wall limitation must be read in light of applicant’s elected invention [Species A: Fig. 1].  In applicant’s Fig. 1, outer wall does not completely surround the inner wall.  Only in non-elected Species B: Fig. 2 does the outer wall completely surround the inner wall.  Accordingly, applicant’s arguments, when applied to his own invention, are tantamount to the claims not reading on the elected Species [A: Fig. 1.

    PNG
    media_image4.png
    543
    854
    media_image4.png
    Greyscale

 With regard to Shekleton, applicant’s arguments allege the entire combustion chamber must be read on the inner and outer revolution walls in order for them to be distinct.  In rebuttal, this is not the case.  Shekleton teaches the outer revolution wall surrounding the inner revolution wall and being distinct from the inner revolution wall.  Note the outer and inner revolution walls are considered only to be the downstream / inner end of 24 and do not include the upstream portion circa 34].  An analogous treatment using Hagen also clearly shows the newly claimed feature.

    PNG
    media_image1.png
    517
    733
    media_image1.png
    Greyscale

Lastly, the Namkung reference is applied to teach the newly claimed limitations. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

June 4, 2021
	

 



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Each of Duong (2014/0017060), Noack (2,010,823) and Wood (4,177,638) are optional teachings.